Case 1:18-cv-12312-KPF Document 15 Filed 01/25/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

LORD & TAYLOR LLC
Plaintiff No. 18-cyv-12312 (KPF)

-against-

DEFENDANT’S ANSWER AND
GROUNDS OF DEFENSE

GREAT AMERICAN INSURANCE
COMPANY,
Defendant

ee el

 

Defendant Great American Insurance Company (“Great American”) answers the complaint
[ECF No. 1] filed against it by Lord & Taylor, LLC (“Lord and Taylor”) as follows.

t Great American admits the allegation in paragraph 1 of the complaint that this case
arises from an insurance coverage dispute, but denies the remaining allegations in paragraph 1.

Ds Great American lacks sufficient information or knowledge to admit or deny the
allegations in the first sentence of paragraph 2 of the complaint and therefore denies such
allegations. Great American denies the allegation in the second sentence of paragraph 2 of the
complaint that Lord & Taylor prevented potential thefts “to the benefit of [Great American].” Great
American lacks sufficient information or knowledge to admit or deny the remaining allegations in
the second sentence of paragraph 2 and therefore denies such allegations.

Be Great American denies the allegations in paragraph 3 of the complaint.

4, Great American admits the allegation in paragraph 4 of the complaint that Lord &
Taylor is asserting claims for declaratory judgment and breach of contract, but denies that those
claims have any merit, denies that Lord & Taylor is entitled to recover any relief, and denies any

and all remaining allegations in paragraph 4.
Case 1:18-cv-12312-KPF Document 15 Filed 01/25/19 Page 2 of 12

a The document described in the first sentence of paragraph 5 of the complaint speaks
for itself. Great American denies the allegations in the first sentence of paragraph 5 to the extent
the allegations are inconsistent with the document referenced therein. Great American denies the
allegations in the second and third sentences of paragraph 5 to the extent they imply that Lord &
Taylor is the first named insured under the policy. Great American admits the remaining
allegations in paragraph 5.

6. Great American admits the allegations in the first and second sentences of
paragraph 6 of the complaint that Lord & Taylor seeks a declaration that construes the terms of
the insurance policies at issue, but denies that Lord & Taylor is entitled to the declaration it seeks
and denies that Lord & Taylor’s proposed construction of the policy is correct. Great American
lacks sufficient information or knowledge to admit or deny the allegation in the second sentence
of paragraph 6 that Lord & Taylor sustained losses in the manner described and therefore denies
such allegations. Great American denies the remaining allegations in paragraph 6.

Te Great American admits the allegation in paragraph 7 of the complaint that Lord &
Taylor seeks to enforce the insurance policies at issue, but denies that Lord & Taylor is entitled to

such relief or to any relief whatsoever. Great American denies the remaining allegations in

paragraph 7.
8. Great American denies the allegations in paragraph 8 of the complaint.
9. Great American denies the allegations in paragraph 9 of the complaint.
10. Great American denies the allegations in paragraph 10 of the complaint.
11. Paragraph 11 of the complaint states legal conclusions to which no response is

required. To the extent a response is required, Great American denies the allegations in paragraph

11 of the complaint.
Case 1:18-cv-12312-KPF Document 15 Filed 01/25/19 Page 3 of 12

12. Great American lacks sufficient information or knowledge to admit or deny the
allegations in paragraph 12 of the complaint and therefore denies such allegations.

13. Great American lacks sufficient information or knowledge to admit or deny the
allegations in paragraph 13 of the complaint and therefore denies such allegations.

14. Great American admits the allegations in paragraph 14 of the complaint.

15. Great American admits the allegations in paragraph 15 of the complaint.

16. Great American admits the allegations in the first sentence of paragraph 16 of the
complaint. Great American denies the allegations in the second sentence of paragraph 16 to the
extent they imply that Great American’s entire Fidelity/Crime Division is located at the address
listed in paragraph 16, but admits the remaining allegations in paragraph 16.

17. Great American denies the allegations in paragraph 17 of the complaint.

18. Great American admits the allegations in paragraph 18 of the complaint.

19. Great American denies the allegations in paragraph 19 of the complaint to the extent
they imply that “the claims handling conduct” described in other sections of the complaint
occurred in the manner alleged. Great American admits the allegation in paragraph 19 that some
of the claims handling activities undertaken by Great American occurred in New York, but denies
that all of those activities were “directed at Lord & Taylor’s operations in New York.”

20. Great American denies the allegations in paragraph 20 of the complaint to the extent
they allege that this Court has general jurisdiction over Great American. Great American admits
the remaining allegations in paragraph 20.

21; Paragraph 21 of the complaint states a legal conclusion to which no response is
required. To the extent a response is required, Great American denies that paragraph 21 accurately

describes or applies the legal requirements for establishing the existence of jurisdiction under 28
Case 1:18-cv-12312-KPF Document 15 Filed 01/25/19 Page 4 of 12

U.S.C. § 1332. Great American lacks sufficient information or knowledge to admit or deny the
allegations in paragraph 21 regarding Lord & Taylor’s place of organization and principal place
of business and therefore denies such allegations. Great American admits the remaining allegations
in paragraph 21.

22. — The first, second, and third sentences of paragraph 22 of the complaint state legal
conclusions to which no response is required. To the extent a response is required, Great American
denies that paragraph 22 accurately describes or applies the legal requirements for establishing
personal jurisdiction or venue. Great American admits the remaining allegations in the first
sentence of paragraph 22. Great American lacks sufficient information or knowledge to admit or
deny the remaining allegations in the second sentence of paragraph 22 and therefore denies such
allegations. Great American denies the allegation in the third sentence of paragraph 22 that it
“directed [its] conduct, actions and activities to Lord & Taylor’s agents in New York in connection
with this dispute” to the extent it implies that the events and occurrences described other sections
of the complaint occurred in the manner alleged. Great American admits the remaining allegations
in the third sentence of paragraph 22.

D3. Great American admits the allegation in the first sentence of paragraph 23 of the
complaint that it received notice of a potential loss involving Lord & Taylor in early March of
2017. Great American lacks sufficient information or knowledge to admit or deny the remaining
allegations in the first sentence of paragraph 23 and therefore denies such allegations. Great
American lacks sufficient information or knowledge to admit or deny the allegations in the second
sentence of paragraph 23 and therefore denies such allegations.

24. Great American lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 24 of the complaint and therefore denies such allegations.
Case 1:18-cv-12312-KPF Document 15 Filed 01/25/19 Page 5 of 12

25s Great American lacks sufficient information or knowledge to admit or deny the
allegations in paragraph 25 of the complaint and therefore denies such allegations.

26. Great American admits the allegation in paragraph 26 of the complaint that Lord &
Taylor notified Great American of the alleged loss that is the subject of the complaint, but Great
American lacks sufficient information or knowledge to admit or deny that Lord & Taylor provided
notice “promptly” and therefore denies such allegation. Great American lacks sufficient
information or knowledge to admit or deny the remaining allegations in paragraph 26 of the
complaint and therefore denies such allegations.

ze We Great American lacks sufficient information or knowledge to admit or deny the
allegations in paragraph 27 of the complaint and therefore denies such allegations.

28. Great American lacks sufficient information or knowledge to admit or deny the
allegations in paragraph 28 of the complaint and therefore denies such allegations.

29. The document described in paragraph 29 of the complaint speaks for itself. Great
American denies the allegations in paragraph 29 to the extent they are inconsistent with the
document referenced therein. Great American lacks sufficient information or knowledge to admit
or deny the remaining allegations in paragraph 29 and therefore denies such allegations.

30. The documents described in paragraph 30 of the complaint speak for themselves.
Great American denies the allegations in paragraph 30 to the extent they are inconsistent with the
documents referenced therein. Great American denies the allegations in paragraph 30 to the extent
they imply that Lord & Taylor provided complete responses to all of the requests for information

and documents made by Great American during its investigation of the insurance claim at issue.
Case 1:18-cv-12312-KPF Document 15 Filed 01/25/19 Page 6 of 12

31. Great American admits the allegation in paragraph 31 of the complaint that it denied
the insurance claim at issue on January 22, 2018. Great American denies the characterizations in
paragraph 31 to the extent they are inconsistent with the denial letter, which speaks for itself.

32. The document described in paragraph 32 of the complaint speaks for itself. Great
American denies the allegations in paragraph 32 to the extent they are inconsistent with the
document referenced therein.

oo; Great American denies the allegations in paragraph 33 of the complaint.

34. Great American admits the allegation in paragraph 34 of the complaint that Lord &
Taylor paid premiums for the insurance policy at issue, but denies the remaining allegation in
paragraph 34.

35. Great American denies the allegations in paragraph 35 of the complaint.

36. | The document described in paragraph 36 of the complaint speaks for itself. Great
American denies the allegations in paragraph 36 to the extent they are inconsistent with the
document referenced therein.

37. The document described in paragraph 37 of the complaint speaks for itself. Great
American denies the allegations in paragraph 37 to the extent they are inconsistent with the
document referenced therein.

38. | The document described in paragraph 38 of the complaint speaks for itself. Great
American denies the allegations in paragraph 38 to the extent they are inconsistent with the
document referenced therein.

39. | The document described in paragraph 39 of the complaint speaks for itself. Great
American denies the allegations in paragraph 39 to the extent they are inconsistent with the

document referenced therein.
Case 1:18-cv-12312-KPF Document 15 Filed 01/25/19 Page 7 of 12

40. The document described in paragraph 40 of the complaint speaks for itself. Great
American denies the allegations in paragraph 40 to the extent they are inconsistent with the
document referenced therein.

41. The document described in paragraph 41 of the complaint speaks for itself. Great
American denies the allegations in paragraph 41 to the extent they are inconsistent with the
document referenced therein.

42. Great American denies the allegations in paragraph 42 of the complaint.

43. Great American denies the allegation in paragraph 43 that Lord & Taylor had an
objectively reasonable expectation that the type of loss at issue in this case would be covered by
the policy it obtained from Great American. Great American lacks sufficient information or
knowledge to admit or deny the allegations in paragraph 43 regarding Lord & Taylor’s subjective
expectations and therefore denies such allegations.

44, The document described in the first sentence of paragraph 44 of the complaint
speaks for itself. Great American denies the allegations in the first sentence of paragraph 44 to the
extent they are inconsistent with the document referenced therein. Great American denies the

allegations in the second sentence of paragraph 44.

45, Great American denies the allegations in paragraph 45 of the complaint.
46. Great American denies the allegations in paragraph 46 of the complaint.
47. Great American denies the allegations in paragraph 47 of the complaint.
48. Great American denies the allegations in paragraph 48 of the complaint.
49. Great American denies the allegations in paragraph 49 of the complaint.
50. Great American denies the allegations in paragraph 50 of the complaint.
51. Great American denies the allegations in paragraph 51 of the complaint.
Case 1:18-cv-12312-KPF Document 15 Filed 01/25/19 Page 8 of 12

52, Great American denies the allegations in paragraph 52 of the complaint.
53. Great American denies the allegations in paragraph 53 of the complaint.
54. Great American denies the allegations in paragraph 54 of the complaint.
55. Great American denies the allegations in the first sentence of paragraph 46 of the

complaint. The document impliedly reference in the second sentence of paragraph 55 speaks for
itself. Great American denies the allegations in the second sentence of paragraph 55 to the extent
they are inconsistent with the document referenced therein.

56. Great American denies the allegation in the first sentence of paragraph 56 of the
complaint that the unspecified consequential damages Lord & Taylor claims to have suffered were
within its contemplation at the time of contracting. The document impliedly referenced in the
remaining allegations in the first sentence of paragraph 56 speaks for itself. Great American denies
those allegations to the extent they are inconsistent with the referenced document. Great American
denies the allegations in the second sentence of paragraph 56. Great American denies the
characterization of its marketing efforts as “tout[ing]” the matters listed in the third sentence of
paragraph 56, but admits that it has a general understanding of Lord & Taylor’s industry, tailors
its insurance coverage to its policyholders’ needs, and recognizes the significance of the promise

of protection it makes to policyholders.

Se Great American denies the allegations in paragraph 57 of the complaint.
Deis Great American denies the allegations in paragraph 58 of the complaint.
59. Great American incorporates it responses to paragraphs 1-58 of the complaint as

though set forth fully herein.
60. Great American denies the allegations in paragraph 60 of the complaint.

61. Great American denies the allegations in paragraph 61 of the complaint.
Case 1:18-cv-12312-KPF Document 15 Filed 01/25/19 Page 9 of 12

62. Great American denies the allegations in paragraph 62 of the complaint.

63. Great American denies the allegations in paragraph 63 of the complaint to the extent
that the phrase “{b]y reason of the foregoing” implies that all of the preceding allegations in the
complaint are true. Great American admits the remaining allegations in paragraph 63.

64. | Great American admits the allegation in paragraph 64 of the complaint that Lord &
Taylor seeks a judicial determination that the insurance claim at issue is covered, but denies that
Lord & Taylor is entitled to such a determination or to any relief whatsoever.

65. Great American admits the allegation in paragraph 65 of the complaint that Lord &
Taylor seeks to recover attorney’s fees, but denies that Lord & Taylor is entitled to recovery such
relief or to recover any relief whatsoever.

66. Great American incorporates its responses to paragraphs 1-65 of the complaint as
though set forth fully herein.

67. Great American lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 67 of the complaint and therefore denies such allegations.

68. Great American denies the allegations in paragraph 68 of the complaint.
69. Great American denies the allegations in paragraph 69 of the complaint.
70. Paragraph 70 of the complaint states legal conclusions to which no response is

required. Great American denies the allegations in paragraph 70 to the extent they are inconsistent

with the applicable law.
Fi, Great American denies the allegations in paragraph 71 of the complaint.
72. Paragraph 72 of the complaint states legal conclusions to which no response is

required. Great American denies the allegations in paragraph 72 to the extent they are inconsistent

with the applicable law.
Case 1:18-cv-12312-KPF Document15 Filed 01/25/19 Page 10 of 12

73. The document described in paragraph 73 of the complaint speaks for itself. Great
American denies the allegations in paragraph 73 to the extent they are inconsistent with the
document described therein.

74. Paragraph 74 of the complaint states legal conclusions to which no response is

required. Great American denies the allegations in paragraph 74 to the extent they are inconsistent

with the applicable law.
TD: Great American denies the allegations in paragraph 75 of the complaint.
76. Paragraph 76 of the complaint states legal conclusions to which no response is

required. Great American denies the allegations in paragraph 76 to the extent they are inconsistent
with the applicable law.
77. Paragraph 77 of the complaint states legal conclusions to which no response is

required. Great American denies the allegations in paragraph 77 to the extent they are inconsistent

with the applicable law.
78. Great American denies the allegations in paragraph 78 of the complaint.
79. Great American denies the allegations in paragraph 79 of the complaint.
80. Great American denies the allegations in paragraph 80 of the complaint.
81. Great American denies the allegations in paragraph 81 of the complaint.
82. Great American denies the allegations in the first sentence of paragraph 82 of the

complaint. The second sentence of paragraph 82 states legal conclusions to which no response is
required, Great American denies the allegations in the second sentence of paragraph 82 to the
extent they are inconsistent with the applicable law. Great American denies the allegation in the

third sentence of paragraph 82 of the complaint that Lord & Taylor has the right to seek leave of

10
Case 1:18-cv-12312-KPF Document15 Filed 01/25/19 Page 11 of 12

this Court to amend the complaint to the extent that any such right is limited by the applicable
rules and orders of the Court.
FIRST AFFIRMATIVE DEFENSE
The complaint fails to state a claim upon which relief may be granted, and therefore, must
be dismissed.
SECOND AFFIRMATIVE DEFENSE
The complaint is barred because Lord & Taylor failed to comply with the terms and
conditions of the policy and/or because the alleged loss is not covered by the policy.
THIRD AFFIRMATIVE DEFENSE
The complaint is barred by the applicable policy exclusions and all available policy
language and limitations.
FOURTH AFFIRMATIVE DEFENSE
Lord & Taylor’s claims are barred since Lord & Taylor has failed and refused to comply
with conditions precedent contained within the policy.
FIFTH AFFIRMATIVE DEFENSE
The complaint is barred and/or some or all of the Lord & Taylor’s damages may be
foreclosed by Lord & Taylor’s failure to mitigate damages.
Great American denies that Lord & Taylor is entitled to any of the relief listed in its
“wherefore” clause, or any relief at all. Wherefore, Great American requests that the complaint be
dismissed with prejudice and that it be awarded its attorneys’ fees, costs, and all other necessary

and appropriate relief.

11
Case 1:18-cv-12312-KPF Document15 Filed 01/25/19 Page 12 of 12

DATED: White Plains, New York 10606

January 25, 2019.

Respectfully submitted,

GREAT AMERICAN INSURANCE
COMPANY

Heb Cvch.

Geraldine A. Cheverko, Esq. [GAC1747]
ECKERT SEAMANS CHERIN & MELLOTT, LLC
10 Bank Street, Suite 700

White Plains, New York 10606

Tel: (914) 949-2909

Direct: (914) 286-2812

Fax: (914) 949-5424

E-mail: gcheverko@eckertseamans.com

 

Michael A. Graziano (pro hac vice anticipated)
ECKERT SEAMANS CHERIN & MELLOTT, LLC
1717 Pennsylvania Avenue, N.W., 1200
Washington, D.C. 20006

Tel: (202) 659-6671

Fax: (202) 659-6699

E-mail: mgraziano@eckertseamans.com

Attorneys for Great American Insurance Company

CERTIFICATE OF SERVICE

1 hereby certify that on January 25, 2019, true and correct copies of the foregoing
Defendant’s Answer and Grounds of Defense were served:

Vianny Maria Pichardo, Esq.

William Gorman Passannante, Esq.

Joshua Gold, Esq.
Anderson Kill & Olick, P.C.
1251 Avenue of Americas
New York, NY 10020

i, La Kneldpu E (UU.

eae Cheverko, Esq.

1
